Citation Nr: 1408895	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-34 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for a right wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July of 2006 to May of 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

The most probative evidence shows that the Veteran's right wrist disability has been manifested by painful motion and dorsiflexion to no less than 70 degrees, palmar flexion to no less than 80 degrees, radial deviation to no less than 20 degrees, and ulnar deviation to no less than 45 degrees, with no evidence of ankylosis.   


CONCLUSION OF LAW

The criteria for a compensable rating of 10 percent and no higher for a right wrist disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5215 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, thereafter, once a notice of disagreement (NOD) has been filed, for example contesting a downstream issue such as the initial rating assigned for the disability, only the notice requirements for a rating decision and SOC described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision with respect to downstream elements of the claim.  38 C.F.R. § 3.159(b)(3).  The RO has provided the Veteran the required SOC discussing the reasons and bases for not assigning a higher initial rating and citing the applicable statutes and regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton, 9 Vet. App. 553 (1996).

The Veteran's service treatment records and post service VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not indicate that there are any private treatment records relevant to this claim.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in December 2008.  The examiner reviewed the claims file and conducted a physical examination of the Veteran.  Therefore, the Board finds that this VA examination was adequate for the purposes of determining entitlement to an increased rating for her right wrist disability, as will be discussed further below.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In an initial rating case, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the criteria of DC 5215, a 10 percent evaluation requires a showing that dorsiflexion of the wrist is reduced to below 15 degrees or that palmar flexion is limited in line with the forearm, regardless of whether the major or minor upper extremity is involved.  The 10 percent evaluation is the maximum rating assignable under DC 5215.  The only other applicable alternate criteria are those set out in DC 5214 for ankylosis, the presence of which is neither alleged nor shown.  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Facts and Analysis

A VA examination was conducted in December 2008.  The Veteran challenged the examination in her May 2009 notice of disagreement (NOD) on the grounds that it did not take into consideration the limitations of her disability during ordinary activities, and that the examiner indicated that the Veteran had normal range of motion with no pain.  The Veteran stated that she did experience pain in her wrist during motion.  

The examiner reviewed the claims folder and performed a physical examination of the Veteran.  The Veteran stated that she experienced continued pain of her right wrist with use.  An X-ray showed a scaphoid fracture, with no significant arthritis.  The examiner recorded that the Veteran had dorsiflexion to 70 degrees, palmar flexion to 80 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees in both wrists.  The examiner also noted that there was no objective evidence of pain following repetitive motion, no additional limitations after three repetitions of range of motion, and no joint ankylosis.  The examiner noted that the Veteran complained of right wrist pain and decreased manual dexterity, which she stated had significant effects on her usual occupation.  The examiner listed a variety of usual daily activities such as chores, dressing, and feeding, and rated the effect of the Veteran's disability on each one.  The results were moderate or mild effects.  Therefore, the examiner has noted the Veteran's report of continued pain with use, and fully considered the effect of the Veteran's activities on her ordinary, daily activities, and so the examination is adequate.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The record also contains VA treatment notes related to the Veteran.  In an April 2009 notation, a physician notes that the Veteran reported a history that included chronic pain of wrist.  

As the Veteran has full range of motion, she is not entitled to a compensable rating on those grounds.  38 C.F.R. § 4.71a, DC 5215.  However, the examination report, treatment note, and the Veteran's NOD all indicate that she experiences painful motion of her wrist.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  As such, the Veteran's painful wrist entitles her to the minimal 10 percent compensable rating.  The record does not indicate that the Veteran's painful motion has served as the functional equivalent of limitation of motion.  Therefore, the Veteran is not entitled to a rating higher than 10 percent.  DeLuca v. Brown, 8 Vet. App. 202, 206 (2995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (holding that painful motion alone is not functional loss).  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's right wrist disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for wrist disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's symptoms with the established criteria found in the rating schedule reasonably describe the rating for her disability.  The Board further finds that, even if the available schedular evaluations for the disability were inadequate (which they are not), there is no evidence in the medical records of an exceptional or unusual clinical picture.  The record does not show that the Veteran has required frequent hospitalizations for her right wrist disability.  In addition, although the Veteran has noted that her disability has a negative effect on her work, she has also stated that she has not missed any time from work during the last 12-month period due to her right wrist disability.  As such, the evidence does not indicate that the Veteran's right wrist disability markedly interferes with her employment.  Therefore, referral for extraschedular consideration is not warranted.  

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  However, in this case the Veteran is fully employed.  She has not contended and the record does not reflect that her right wrist disability has rendered her unemployable.  Accordingly, the Board concludes that a claim for TDIU based on the Veteran's right wrist disability has not been raised.


ORDER

Entitlement to an initial rating of 10 percent, but not higher, for a right wrist disability is granted.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


